Opinion issued June 14, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00217-CR
                           ———————————
                         JOHN PASCHALL, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


               On Appeal from the 228th Judicial District Court
                            Harris County, Texas
                       Trial Court Case No. 1492372


                         MEMORANDUM OPINION

      Appellant John Paschall appeals the trial court’s denial of his motion to

suppress. We find no error and affirm.
                                     Background

      Paschall was charged with driving while intoxicated (third offense). Before

trial, Paschall moved to suppress evidence obtained after the traffic stop, arguing

that the traffic stop was “made without reasonable suspicion” or “probable cause.”

      The State submitted an affidavit of the arresting officer, Officer. J. Chapa, and

a video from Officer Chapa’s dashboard camera. In his affidavit, Officer Chapa

averred that, while on routine patrol, he saw a black Dodge truck swerving within

its lane. He observed the left tires of the truck touch the solid yellow line on the left

side of the lane. The truck then swerved to the right causing the right tires to cross

the dividing white lines. This caught Officer Chapa’s attention, and he watched as

the truck again veered to the right, causing another vehicle in the right lane “to slow

down because of the truck’s actions.” The truck’s tires again touched the dividing

white line.

      Officer Chapa then “observed the truck slow down significantly.” He moved

his patrol car to the left to see around the truck but “did not observe any vehicles in

front of the truck.” “[T]here was a red light at the intersection ahead,” but “[t]he light

was approximately 100 yards away.” According to Officer Chapa, the truck




                                            2
appeared to him “to have come to a complete stop.”1 Officer Chapa then initiated a

traffic stop.

       Dashboard camera footage confirms these events. It depicts a truck veering

from side to side, on and off the center white dividing lines. It shows the vehicle

brake while other cars pass, with a traffic light in the distance. It then shows Officer

Chapa initiating the traffic stop.

       Paschall submitted an affidavit in which he averred that on the date of the

incident, “the cars in front of [him] began to slow down, at which point [he] too

began to slow down.” Paschall stated that “[a]lthough [he] came to a ‘slow roll’ [he]

did not come to a complete stop.”

       The trial court denied Paschall’s motion to suppress, finding “sufficient facts

to justify investigation of driver.” Paschall then pleaded guilty to driving while

intoxicated, third offense, without a recommendation as to punishment. He was

sentenced to five years’ imprisonment, probated for three years.

                                        Discussion

       Paschal argues that the trial court erred in denying his motion to suppress. It

did not.




1
       After Officer Chapa reviewed the video from the dashboard camera, he realized
       “that the truck did not actually come to a complete stop, but rather it slowed to what
       amounts to as [sic] a ‘rolling stop.’”
                                             3
A.    Standard of Review

      We review a trial court’s decision to deny a motion to suppress under a

bifurcated standard of review: we afford almost total deference to the trial court’s

determination of historical facts that depend on credibility; we review de novo the

court’s application of law to those facts. Hubert v. State, 312 S.W.3d 554, 559 (Tex.

Crim. App. 2010); Ford v. State, 158 S.W.3d 488, 493 (Tex. Crim. App. 2005).

      Where, as here, the trial court did not make explicit findings of fact, we review

the evidence in the light most favorable to the trial court’s ruling and assume that

the trial court made implicit findings of fact supported by the record. Ford, 158
S.W.3d at 493. We will sustain the trial court’s ruling if it is “reasonably supported

by the record and correct on any theory of law applicable to the case.” Laney v. State,

117 S.W.3d 854, 857 (Tex. Crim. App. 2003) (citation omitted).

B.    Applicable Law

      A police officer is permitted to stop and temporarily detain a person to conduct

an investigation if the officer, based on his experience, has a reasonable suspicion

that an individual is violating the law. Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868,

1884–85 (1968); Balentine v. State, 71 S.W.3d 763, 768 (Tex. Crim. App. 2002));

Davis v. State, 829 S.W.2d 218, 219 (Tex. Crim. App. 1992).

      The officer “must be able to articulate something more than an ‘inchoate and

unparticularized suspicion or hunch.’” Foster v. State, 326 S.W.3d 609, 613 (Tex.


                                          4
Crim. App. 2010) (quoting Terry, 392 U.S. at 27, 88 S. Ct. at 1883). Reasonable

suspicion is determined by considering whether the officer had “some minimal level

of objective justification for making the stop.” Id. Because reasonable suspicion is

an objective standard, we disregard any subjective intent of the officer in making the

stop. Ford, 158 S.W.3d at 492. We consider the totality of the circumstances when

making a reasonable suspicion determination. Id. at 492–93.

C.    Analysis

      Viewing the totality of the circumstances, we conclude that Officer Chapa’s

stop was objectively justified. Under Texas law, drivers must “stop at a clearly

marked stop line” when faced with a red signal. TEX. TRANSP. CODE § 544.007(d).

They likewise “may not drive so slowly as to impede the normal and reasonable

movement of traffic, except when reduced speed is necessary for safe operation or

in compliance with law.” TEX. TRANSP. CODE § 545.363(a). Additionally, an officer

may be justified in stopping a driver based on a reasonable suspicion that the driver

is driving while intoxicated. Nevedomsky v. State, No. 01-12-00105-CR, 2013 WL
655194, at *4 (Tex. App.—Houston [1st Dist.] Feb. 21 2013, pet. ref’d) (mem. op.,

not designated for publication); State v. Alderete, 314 S.W.3d 469, 473 (Tex. App.—

El Paso 2010, pet. ref’d).

      Contrary to Paschall’s suggestion, he need not have actually violated a traffic

ordinance for Officer Chapa to have had reasonable suspicion to justify the stop. See


                                          5
Gajewski v. State, 944 S.W.2d 450, 452 (Tex. App.—Houston [14th Dist.] 1997, no

pet.) (“[T]here is no requirement that a particular statute is violated in order to give

rise to reasonable suspicion”); see also Nevedomsky, 2013 WL 655194, at *4

(Appellant “need not have violated a traffic ordinance in order for [officer] to have

reasonable suspicion to justify a stop.”); Alderete, 314 S.W.3d at 473 (“[T]here is no

requirement that a traffic regulation must be violated in order for an officer to have

sufficient reasonable suspicion to justify a stop of a vehicle.”); James v. State, 102
S.W.3d 162, 172 (Tex. App.—Fort Worth 2003, pet. ref'd) (“Erratic or unsafe

driving may furnish a sufficient basis for a reasonable suspicion that the driver is

intoxicated even absent evidence of violation of a specific traffic law.”).

      The circumstances here show that Officer Chapa had an objective, reasonable

basis for making the stop. As detailed above, Officer Chapa averred that he stopped

Paschall after observing his truck veer left and right—causing another car “to slow

down because of the truck’s actions”—and then slow to a “rolling stop”

approximately 100 yards from a traffic light. The dashboard camera footage shows

Paschall braking before Officer Chapa pulled him over. After Officer Chapa initiated

the stop, he can be heard asking Paschall if there was any reason that he stopped 100

yards from the red light when no one was in front of him. Moreover, consistent with

Officer Chapa’s affidavit, the video shows Paschall’s truck veering onto the lane

marker multiple times. And Officer Chapa averred that it appeared to him that the


                                           6
truck had “come to a complete stop,” so he decided to initiate a traffic stop based on

Paschall’s “failure to stop at a proper place.”2

      The totality of this record, which also includes Paschall’s weaving within his

lane and over the white lines (causing another car to slow down), supports a finding

that reasonable suspicion supported the stop. See Cook v. State, 63 S.W.3d 924, 929

(Tex. App.—Houston [14th Dist.] 2002 pet. ref’d) (driver’s weaving within his lane

and driving repeatedly over white lines supported a finding of reasonable suspicion

to justify stop based on totality of circumstances); McQuarters v. State, 58 S.W.3d
250, 255 (Tex. App.—Fort Worth 2001, pet. ref’d) (even if officer’s testimony failed

to establish reasonable suspicion that defendant violated traffic law, it raised

sufficient facts to justify stop based on reasonable suspicion that appellant was

intoxicated); Gajewski, 944 S.W.2d at 452 (“[W]hen the officer observed appellant’s

car weaving between traffic lanes, reasonable suspicion existed to believe appellant

was driving the motor vehicle while intoxicated, or that some activity out of the

ordinary is or has occurred, so as to justify the temporary stop of defendant’s car.”);




2
      We review whether an officer had reasonable suspicion to conduct a detention based
      on the facts and circumstances known to the officer at the time of the detention.
      State v. Duran, 396 S.W.3d 563, 569, 572 (Tex. Crim. App. 2013) (“Question of
      whether an officer has reasonable suspicion to detain an individual for further
      investigation is determined from the facts and circumstances actually known to the
      officer at the time of the detention” and “information that the officer either acquired
      or noticed after a detention or arrest cannot be considered.”).

                                             7
Barrett v. State, 718 S.W.2d 888, 889–90 (Tex. App.—Beaumont 1986, pet. ref’d)

(defendant’s stopping of his vehicle 100 feet behind stop line for red light and behind

police car in adjacent lane created reasonable suspicion justifying Terry detention).

      We overrule Paschall’s sole issue.

                                     Conclusion

      We affirm the judgment of the trial court.



                                               Jennifer Caughey
                                               Justice

Panel consists of Justices Bland, Lloyd, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8